                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

CODY LEE FULGHAM,                         )
                                          )
         Plaintiff,                       )
                                          )
         v.                               )     CIVIL ACTION NO. 1:17cv237-ECM
                                          )                   [WO]
KIM TURNER, et al.,                       )
                                          )
      Defendants.                         )
_______________________________

CODY LEE FULGHAM,                         )
                                          )
         Plaintiff,                       )
                                          )
         v.                               )     CIVIL ACTION NO. 1:17cv269-ECM
                                          )                   [WO]
DONALD VALENZA, et al.,                   )
                                          )
         Defendants.                      )

                                   OPINION and ORDER

         This case is before the court on a Recommendation of the Magistrate Judge entered on

September 21, 2018.        (Doc. # 62).       There being no timely objection filed to the

Recommendation, and after a review of the file, the Recommendation is ADOPTED, and it is

hereby

         ORDERED that this case is DISMISSED without prejudice for Plaintiff’s failure to

comply with the orders of the court and to prosecute this action.

         Final Judgment will be entered accordingly.

         DONE this 9th day of October, 2018.

                                          /s/ Emily C. Marks
                                    UNITED STATES DISTRICT JUDGE
